 WESTERN ELECTRIC COMPANY, INC.Western Electric Company, Inc.andCommunica-tionsWorkers of America,AFL-CIOandInterna-tionalBrotherhoodofElectricalWorkers,AFL-CIO,CLC, Petitioners.Cases 15-RC-3747and 15-RC-3749JUNE 27, 1968DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBy CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND BROWNPursuantto a Stipulation for Certification UponConsent Election,an electionby secret ballot wasconducted by theRegionalDirector for Region 15of the National LaborRelationsBoard on October17, 1967, among employees in the stipulated unit.After the election, the parties were furnished a tallyof ballots which showed that of approximately1,280 eligible voters, 1,199 cast ballots, of which540 were for Communications Workers of Amer-ica,AFL-CIO (CWA), Petitioner in Case15-RC-3747, 619 were for International Brother-hood of ElectricalWorkers,AFL-CIO, CLC(IBEW), Petitioner in Case 15-RC-3749, 26 wereagainst participating labororganizations,10 ballotswere challenged, and 4 were void. The challengeswere not sufficient in number to affect the result ofthe election. Thereafter, CWA filed timely objec-tionsto conduct affecting the results of the elec-tion.In accordance with the National Labor RelationsBoard Rules andRegulations,Series 8, as amended,the Regional Director conducted an investigationand, on December 13, 1967, issued and duly servedupon the parties his Report on Objections. In hisreport, the Regional Director found that the al-legations containedin theCWA's objections werewithout merit and recommended that they be over-ruled and that the IBEW be certified. Thereafter,the Petitioner, CWA, filed exceptions to the Re-gionalDirector's report and a supporting brief.The IBEW filed a brief in answer to the CWA's ex-ceptions and brief.Pursuantto the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tionalLaborRelationsBoard has delegated itspowersin connectionwith thesecasesto a three-member panel.In view of the eligibilitydateestablishedby our Direction of Second Elec-tion, we have deleted from the description of the unitthe words "who wereemployed during the payroll period ending September29, 1967."' Seven-day coverageemployeesare those employees whose jobs require563TheBoardhasconsideredtheRegionalDirector's Report on Objections, the CWA's excep-tions and briefs, the IBEW's brief, and the entirerecord in these cases, and hereby adopts the Re-gional Director's conclusions and recommendationsonly to the extent that they are consistent with thisDecision.Upon the entire record in these cases, the Boardfinds:1.The Employer is engaged in commerce withinthe meaningof the Act and it will effectuate thepolicies of the Act to assert jurisdiction herein.2.The Petitioners are labor organizations claim-ing to representcertain employees of the Employer.3.A question affecting commerce exists con-cerning the representation of employees of the Em-ployer within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act.4.The parties stipulated,' and we find, that thefollowing employees constitute a unit appropriatefor the purposes of collective bargaining within themeaning ofSection 9(b) of the Act:All hourly-rated production and maintenanceemployees employed in the Employer's Manu-facturing Divisionin itsCaddo Parish, Loui-siana,operations; excluding office clerical em-ployees, professional employees,guards, andsupervisors as defined in the Act.5. In itsObjection 10 the CWA contends thatcommencingabout 6:30 a.m., October 16, 1967,the day before the election, the IBEW distributed ahandbill containing fraudulentmisstatements offact which were deliberately calculated to deceivethe Employer's employees and thusrender impossi-ble the exercise of a free ballot by the employees.CWA further contends that it did not have suffi-cient timeto reply adequately to these misrepresen-tations.The handbill stated, in part, that 7-day coverageemployees represented by the CWA at WesternElectric's plants inWinston-Salem,North Carolina,and Buffalo, New York, are not given overtime payfor working on Saturdays and Sundays.' The CWAlearned of the handbill later in the morning afterdistribution had started, and prepared and circu-lated a handbill in which it denied the truth of theIBEW statement about 7-day coverage employees.The Regional Director found that there are noproduction employees under 7-day coverage at theEmployer'sWinston-Salem plant, and that theIBEW statement that such coverage prevailed atseven-day coverageand thusthese employees are required to rotate theirfive shifts each week in such manner that each employee is required towork on some Saturdays and Sundays172 NLRB No.59 564DECISIONSOF NATIONALLABOR RELATIONS BOARDthat plant constituted a substantial and materialmisstatement.He concluded however that theCWA hadample time to,and did,answer the mis-statement,and therefore recommendedthat CWA'sobjections be overruled in their entirety.While weagree that the IBEW handbill constituted a substan-tialandmaterialmisrepresentation,we cannotagree with his conclusionthat the CWAhad ampleopportunity to reply to such misrepresentation.The Board has stated that it would set aside elec-tions in cases where there was a materialmisrepresentation made at a time which preventsthe other party from making an effective reply sothat the misrepresentation may reasonably be ex-pected to have a significant impact on the election.'In the instant case the misrepresentation,which wehave found,inagreementwith the RegionalDirector,to be material,occurred less than 24hours prior to the election.While we have found,under similar facts,4that a period of 2 days af-forded ample opportunity to reply to misrepresen-tation of wage rates at one of the employer's plants,the record in that case showed that the question ofcomparative wage rates was discussed by the em-ployer and the union during a lengthy preelectioncampaign.We are not willing,in all the circum-stances of this case,and particularly consideringthe seriousness of the misrepresentation and theshort period of time availableto the CWA,to findthat the CWAhad sufficient time in which toanswer the misstatement.We see no reason fordeciding differently because ofthe CWA's abortiveattempt to reply and circulate,a handbill denyingthe IBEW'smisrepresentation.Accordingly,weshall order the Regional Director to set aside theelection and shall direct that a second election beheld.ORDERIt is hereby ordered that the election in thesecases conducted on October 17, 1967,be, and ithereby is,set aside.[Direction of Second Election5 omitted frompublication. ]MEMBER BROWN,dissenting:I do not agree with the Regional Director and themajority that the IBEW handbill amounted to asubstantial and material misrepresentation,particu-larly since it was clear that the CWA did negotiate7-day contracts at the Buffalo plant of the Em-ployer.It follows that whether the CWA had anadequate opportunity to reply becomes irrevelant. Iwould for the reasons indicated adopt the RegionalDirector'sultimate findings and recommendationand certify the IBEW.However,if I were to find asubstantial andmaterialmisrepresentation here,then I would agree with my colleagues that in thecircumstances of this case the distribution of thehandbill within 24 hours of the election did not af-ford an adequate opportunity to reply.'Hollywood Ceramics Company, Inc,140NLRB 221"Genera! Electric Company, SpecialtyControl Department,162 NLRB912, enfd.383 F.2d 152 (C.A. 4).An election eligibility list. containing the names and addresses of all theeligible voters,must be filed by the Employer with the Regional Directorfor Region 15 within 7 days after the date of issuance of the Notice ofSecond Election by the Regional Director The Regional Director shallmake the list availableto all parties to the election Noextensionof time tofile thislist shall begranted bythe RegionalDirector except in extraordina-ry circumstances Failure tocomply withthis requirementshall be groundsfor setting aside the election wheneverproper objections are filedExcel-siorUnderwear Inc,156 NLRB 1236